In a negligence action, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered March 22, 1965, in defendant’s favor upon the court’s dismissal of the complaint at the close of plaintiff’s case. Judgment reversed on the law and a new trial ordered, with costs to abide the event. No questions of fact have been considered. Upon the entire record it cannot be fairly said that plaintiff failed to establish a prima facie ease. The dismissal of the complaint at the close of plaintiff’s ease was improper under these circumstances. Christ, Acting P. J., Brennan, Hill, Rabin and Benjamin, JJ., concur.